DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Sorond et al. (US 10,848,237) teaches the sharing of spectrum between a terrestrial network and non-terrestrial network, Ravishankar (US 2019/0239082) spectrum sharing between satellite and terrestrial systems, and Singh (US 2019/0245590) teaches spectrum sharing between a satellite system and a terrestrial system.  The prior art of record, however, fails to teach or render obvious the following features:
determining, by the device and based on receiving the one or more of the device data, the service data, and the geospatial data, one or more interfering beams, of the base station, and/or one or more non-interfering beams of the base station, wherein the one or more interfering beams interfere with the earth station, and/or wherein the one or more non-interfering beams do not interfere with the earth station; determining one or more profiles for the one or more interfering beams and/or the one or more non-interfering beams; and controlling, by the device and based on determining the one or more profiles, the base station, wherein the one or more of device data is associated with one or more user devices, the service data is associated with one or more services associated with the one or more user devices, or the geospatial data is associated with a base station and an earth station associated with the base station
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Warkentin et al. (US 2017/0364379) Section 0020 teaches a bare-metal hypervisor and Wang et al. (US 2022/000745) teaches a self-organizing network (SON) both of which are disclosed in Applicants’ specification but not claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
August 25, 2022